Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879).
Petzl shows;
1.    Roping harness comprising a belt (12) and leg loops (11A, 11B) wherein the belt is formed by a first strip (16) and a second strip (16) separated so as to define a housing cavity housing at least one foam comfort pad (see paragraph (0021)) , the first strip being an inner strip designed to come into contact with a user’s back whereas the second strip is an outer strip of the belt, the first strip and second strip 
     The claimed difference being the housing cavity comprises at least one opening so that the at least one foam comfort pad is removable from the housing cavity.
   Klein teaches a belt (100) having housing cavities openings so that foam comfort pads for inserting and removing the pads from the housing cavities (see para. (0046). 
      [0046] The first embodiment waist belt 110 typically includes pads that are inserted into pockets that are integral with the waist belt. The pads can be inserted or removed to suit a user. Padding can be modulated by inserting more or less padding. Other pads can be removably affixed to the waist belt with hook and loop attachment means, or other releasable attachment. Embodiments include military style duty belts fitted with padding, which can enhance user comfort and make the duty belt better suited for supporting heavy loads. 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl for his the belt to comprise with pocket openings, 
4.    Roping harness according to claim 1, comprising first (17) and second resistance straps (18) defining two opposite ends of the housing cavity along a direction perpendicular to a longitudinal axis of the belt, the first and second resistance straps being mechanically secured to the suspension point.
   With respect to the relative Young’s modulus, as set forth in claim 5 at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option of having first strip and the second strip being formed from a material having a Young’s modulus lower than a Young's modulus of the at least one resistance strap, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the resistance strips would need to be of a greater Young’s modulus in order to resist stretching of the strips it borders. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879), as applied to claim 1 above, and further in view of Frangi (4,671,264).
    Frangi teaches a pad opening (at 5) of a housing cavity arranged along a longitudinal direction of a belt to allow insertion and removable of the pad from the housing cavity along a longitudinal direction of a belt.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl for the pocket openings to be perpendicular to the longitudinal direction of the belt, as taught by Frangi, since it would have provided the predictable results of enabling the insertion and removal of pads along the longitudinal direction of the belt.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879), as applied to claim 1 above, and further in view of Petzl (2009/0026012).
     Petzl (2009/0026012) shows a belt wherein the first strip (C1) and/or second strip (C2) are formed by a netting.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl’ 530 for his first or second strip to be formed by a netting, as taught by Petzl (2009/0026012), since it would have provided the predictable results of enabling aeration.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879).
Petzl shows;
6.   Roping harness comprising a belt (12) and leg loops (11a, 11B) wherein at least one of the leg loops is formed by a first strip and a second strip separated so as to define a housing cavity housing a foam comfort pad, the first strip being an inner strip designed to come into contact with a user’s thigh whereas the second strip is an outer strip of the at least one leg loop, the first strip and second strip being fixed to one another by at least one resistance strap (23, 24) secured to a suspension point.
    The claimed difference being the housing cavity comprises at least one opening so that the at least one foam comfort pad is removable from the housing cavity.
   Klein teaches a loop strap (100) having a housing cavity opening so a foam comfort pad for inserting and removing the pad from the housing cavities (see para. (0046). 
      [0046] The first embodiment waist belt 110 typically includes pads that are inserted into pockets that are integral with the waist belt. The pads can be inserted or removed to suit a user. Padding can be modulated by inserting more or less padding. Other pads can be removably affixed to the waist belt with hook and loop attachment means, or other releasable belts fitted with padding, which can enhance user comfort and make the duty belt better suited for supporting heavy loads. 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl for his leg strap loops to comprise a pocket opening, as taught by Klien, since it would have provided the predictable results of facilitating the insertion and removal the pad as desired depending on the comfort needed.
6.   Roping harness comprising a belt and leg loops wherein at least one of
the leg loops is formed by a first strip and a second strip separated so as to
define a housing cavity housing a foam comfort pad, the first strip being an inner strip designed to come into contact with a user’s thigh whereas the second strip is an outer strip of the at least one leg loop, the first strip and second strip being fixed to one another by at least one resistance strap secured to a suspension point, and in .
      Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzl (2005/0072530) in view of Klein (2015/020879), as applied to claim 1 above, and further in view of Frangi (4,671,264).
    Frangi teaches a pad opening (at 5) of a housing cavity arranged along a longitudinal direction of a belt to allow insertion and removable of the pad from the housing cavity along a longitudinal direction of a belt.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petzl for the pocket openings to be perpendicular to the longitudinal direction of the belt, as taught by Frangi, since it would have provided the predictable results of enabling the insertion and removal the pad along the longitudinal direction of the leg loops
.
Claims 8 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/13/20.
Applicant's election with traverse of group I in the reply filed on 11/13/20 is acknowledged. The traversal is on the ground(s) that the product of Group I and the method of using the product should be examined together. This is not found persuasive because of the reason set forth in the office action, dated 10/15/20.
The requirement is still deemed proper and is therefore made FINAL.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634